Exhibit PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALLDEPOSITS AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF LIBERTY BANK, EUGENE, OREGON FEDERAL DEPOSIT INSURANCE CORPORATION and HOME FEDERAL BANK DATED AS OF July 30, 2010 Module 1 – Whole Bank w/ Loss Share – P&A Version 2.07 June 10, 2010 Liberty Bank Eugene, Oregon TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 ARTICLE II ASSUMPTION OF LIABILITIES 9 2.1 Liabilities Assumed by Assuming Institution 9 2.2 Interest on Deposit Liabilities 10 2.3 Unclaimed Deposits 11 2.4 Employee Plans 11 ARTICLE III PURCHASE OF ASSETS 11 3.1 Assets Purchased by Assuming Institution 11 3.2 Asset Purchase Price 12 3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc 12 3.4 Puts of Assets to the Receiver 12 3.5 Assets Not Purchased by Assuming Institution 15 3.6 Retention or Repurchase of Assets Essential to Receiver 16 ARTICLE IV ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 17 4.1 Continuation of Banking Business 17 4.2 Agreement with Respect to Credit Card Business 17 4.3 Agreement with Respect to Safe Deposit Business 18 4.4 Agreement with Respect to Safekeeping Business 18 4.5 Agreement with Respect to Trust Business 18 4.6 Agreement with Respect to Bank Premises 19 4.7 Agreement with Respect to Leased Data Processing Equipment 22 4.8 Agreement with Respect to Certain Existing Agreements 23 4.9 Informational Tax Reporting 24 4.10 Insurance 24 4.11 Office Space for Receiver and Corporation 24 4.12 Agreement with Respect to Continuation of Group Health Plan Coverage for Former Employees 25 4.13 Agreement with Respect to Interim Asset Servicing 26 4.14 Reserved 26 4.15 Agreement with Respect to Loss Sharing 26 Module 1 – Whole Bank w/ Loss Share – P&A Version2.07 June10,2010 ii Liberty Bank Eugene,Oregon ARTICLE V DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 26 5.1 Payment of Checks, Drafts and Orders 26 5.2 Certain Agreements Related to Deposits 27 5.3 Notice to Depositors 27 ARTICLE VI RECORDS 27 6.1 Transfer of Records 27 6.2 Delivery of Assigned Records 28 6.3 Preservation of Records 28 6.4 Access to Records; Copies 28 ARTICLE VII BID; INITIAL PAYMENT 28 ARTICLE VIII ADJUSTMENTS 29 8.1 Pro Forma Statement 29 8.2 Correction of Errors and Omissions; Other Liabilities 8.3 Payments 29 8.4 Interest 30 8.5 Subsequent Adjustments 30 ARTICLE IX CONTINUING COOPERATION 30 9.1 General Matters 30 9.2 Additional Title Documents 30 9.3 Claims and Suits 30 9.4 Payment of Deposits 31 9.5 Withheld Payments 31 9.6 Proceedings with Respect to Certain Assets and Liabilities 31 9.7 Information 32 ARTICLE X CONDITION PRECEDENT 32 ARTICLE XI REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION 32 ARTICLE XII INDEMNIFICATION 34 12.1 Indemnification of Indemnitees 34 12.2 Conditions Precedent to Indemnification 37 12.3 No Additional Warranty 38 12.4 Indemnification of Receiver and Corporation 38 12.5 ObligationsSupplemental 38 Module 1 – Whole Bank w/ Loss Share – P&A Version2.07 June 10, 2010 iii Liberty Bank Eugene,Oregon 12.6 Criminal Claims 39 12.7 Limited Guaranty of the Corporation 39 12.8 Subrogation 39 ARTICLE XIII MISCELLANEOUS 39 13.1 Entire Agreement 39 13.2 Headings 39 13.3 Counterparts 39 13.4 Governing Law 40 13.5 Successors 40 13.6 Modification; Assignment 40 13.7 Notice 40 13.8 Manner of Payment 41 13.9 Costs, Fees and Expenses 41 13.10 Waiver 41 13.11 Severability 41 13.12 Term of Agreement 42 13.13 Survival of Covenants, Etc. 42 SCHEDULES 2.1(a) Excluded Deposit Liability Accounts 44 3.2 Purchase Price of Assets or Assets 45 3.5(l) Excluded Securities 47 3.5(n) Excluded Loans 48 4.15A Single Family Shared-Loss Loans 49 4.15B Commercial Shared-Loss Loans 50 4.15C Shared-Loss Securities 51 4.15D Shared-Loss Subsidiaries 52 6.3 Data Retention Catalog 53 7 Calculation of Deposit Premium 55 EXHIBITS 2.3A Final Notice Letter 57 2.3B Affidavit of Mailing 59 3.2(c) Valuation of Certain Qualified Financial Contracts 60 4.13 Interim Asset Servicing Arrangement 62 4.15A Single Family Shared-Loss Agreement 64 4.15B Commercial Shared-Loss Agreement 107 Schedule2.8 to Commercial Shared-Loss Agreement 137 Module 1 – Whole Bank w/ Loss Share – P&A Version2.07 June10,2010 iv Liberty Bank Eugene,Oregon PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALLDEPOSITS THISAGREEMENT, made and entered into as of the 30th day of July, 2010, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of LIBERTY BANK, EUGENE, OREGON (the "Receiver"), HOME FEDERAL BANK, organized under the laws of the United States of America, and having its principal place of business in NAMPA, IDAHO (the "Assuming Institution"), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United States of America and having its principal office in Washington, D.C., acting in its corporate capacity (the "Corporation"). WITNESSETH: WHEREAS, on Bank Closing, the Chartering Authority closed Liberty Bank(the "Failed Bank") pursuant to applicable law and the Corporation was appointed Receiver thereof; and WHEREAS, the Assuming Institution desires to purchase certain assets and assume certain deposit and other liabilities of the Failed Bank on the terms and conditions set forth in this Agreement; and WHEREAS, pursuant to 12 U.S.C.
